 Case 1:21-cv-00005-MN Document 42 Filed 09/07/21 Page 1 of 1 PageID #: 577




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.,

                Plaintiff,                             C.A. No. 21-cv-5-MN

 v.
                                                       JURY TRIAL DEMANDED
 MCAFEE CORP.,

                Defendant.


                NOTICE OF SUBMISSION OF IN CAMERA DOCUMENTS
         PLEASE TAKE NOTICE that on September 7, 2021, the Second Declaration of Corby

R. Vowell and the Declaration of Chetan Sharma were submitted in camera via e-mail to the

Court.

 Dated: September 7, 2021                      Respectfully submitted,

 Of Counsel:                                   FARNAN LLP

 Jonathan T. Suder                             /s/ Brian E. Farnan
 Michael T. Cooke                              Brian E. Farnan (Bar No. 4089)
 Corby R. Vowell                               Michael J. Farnan (Bar No. 5165)
 Richard A. Wojcio, Jr.                        919 N. Market Str., 12th Floor
 FRIEDMAN, SUDER & COOKE                       Wilmington, DE 19801
 Tindall Square Warehouse No. 1                Tel: (302) 777-0300
 604 East 4th Street, Suite 200                Fax: (302) 777-0301
 Fort Worth, Texas 76102                       bfarnan@farnanlaw.com
 Telephone: (817) 334-0400                     mfarnan@farnanlaw.com
 Facsimile: (817) 334-0401
 jts@fsclaw.com                                Attorneys for Plaintiff Kajeet, Inc.
 mtc@fsclaw.com
 vowell@fsclaw.com
 wojcio@fsclaw.com
